        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN



 Modified Atmosphere Enterprises LLC,

                Plaintiff,                             Civil Action No.: 20-CV-323
 v.

 Amcor plc and Bemis Company, Inc.,
                                                               Jury Trial Demanded
                Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Modified Atmosphere Enterprises LLC ("MAE" or "Plaintiff"), by its undersigned

attorneys, files this Complaint against Defendants Amcor plc ("Amcor") and Bemis Company, Inc.

("Bemis") (collectively, "Defendants"), alleging as follows:

                                           PARTIES

       1.      MAE is a limited liability company formed under the laws of the State of Colorado,

having a principal place of business at 201 Milwaukee Street, Suite 200, Denver, Colorado 80206.

       2.      On information and belief, Amcor is a public limited company formed under the

laws of the United Kingdom, having a principal place of business at 83 Tower Road North,

Warmley, Bristol, England, BS30 8XP, United Kingdom.

       3.      On information and belief, Bemis is a corporation formed under the laws of the

State of Missouri, having a principal place of business at 2301 Industrial Drive, Neenah, Wisconsin

54956. On information and belief, Bemis is a wholly-owned subsidiary of Amcor.




                                                1
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 2 of 14




                                JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States of America, 35 U.S.C.

§§ 1 et seq. This Court has exclusive subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       5.      This Court has general personal jurisdiction over Defendants because Defendants

are engaged in substantial and not isolated activities within the State of Wisconsin. See Wis. Stat.

§ 801.05(1)(d). Defendants operate a "state of the art innovation centre in Neenah, Wisconsin."

Amcor | Innovation, https://www.amcor.com/about/overview/innovation (retrieved March 30,

2020). The address of the "innovation centre" is identified as an "Amcor site" on a website

operated by Amcor. Amcor | Contact Us, https://www.amcor.com/contact-us (retrieved March 30,

2020). Further, the Neenah facility is Bemis's principal place of business.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b), at least because

Defendants have a regular and established place of business in this District located at 1513

Parkside Drive, Madison, Wisconsin 53704.            On information and belief, Defendants have

committed acts of infringement in this district by at least selling and/or offering to sell Accused

Products (defined below) in this District. Further, Bemis is an alter ego of Amcor, and thus venue

is proper as to Bemis to the same extent venue is proper over Amcor.

                FACTUAL ALLEGATIONS UNDERLYING ALL CLAIMS

       A.      MAE's Intellectual Property

       7.      MAE is the owner by assignment of U.S. Patent No. 7,083,837 ("the '837 Patent"),

U.S. Patent No. 6,441,340 ("the '340 Patent"), and U.S. Patent No. 6,730,874 ("the '874 Patent"),

(collectively, "the Patents-in-Suit"). A true and correct copy of the '837 Patent is attached hereto




                                                 2
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 3 of 14




as Exhibit A. A true and correct copy of the '340 Patent is attached hereto as Exhibit B. A true

and correct copy of the '874 Patent is attached hereto as Exhibit C.

       8.      The Patents-in-Suit relate to modified or controlled atmosphere packaging

("MAP"). In this document, MAP relates to microperforated packaging used for fresh produce,

namely packaging for fresh produce wherein the packaging includes a non-porous polymeric

material having microperforations for controlling and maintaining optimum atmosphere

conditions within specified oxygen and carbon dioxide concentration ranges for fresh produce

contained in the packaging.

       9.      MAP is used for agricultural products that are biologically active or respire such as

fresh fruits, fresh vegetables, and fresh herbs (collectively, "fresh produce"). While the primary

means to extend quality and shelf life of fresh produce is temperature control, packaging fresh

produce in materials that modify or control the flow of oxygen, carbon dioxide, and moisture in

and out of the packaging material can also extend the quality and shelf life. Such packaging

materials are generally referred to as modified atmosphere packaging.          By controlling the

consumption and release of oxygen and the production and release of carbon dioxide and moisture,

food is kept fresher longer, thus reducing waste and maximizing taste.

       10.     Dr. Elizabeth Varriano-Marston, the sole named inventor of the Patents-in-Suit, is

a respected member of the fresh produce packaging industry. Through her decades of work in this

industry, she has developed microperforated food-packaging technology that establishes optimum

atmospheric conditions for fresh produce contained therein.

       11.     Over fifteen years ago, Dr. Marston founded Windham Packaging LLC

("Windham") with the goal of designing packaging films for the fresh produce industry, before

breathable films were widely recognized as a necessity for fresh produce packaging. From her in-




                                                 3
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 4 of 14




depth knowledge and expertise of the factors affecting produce quality, including fresh-cut

processing and its effects on quality, she has developed and manufactured food-packaging films

based on various unique product characteristics.

       12.     As a result of the inventions of the Patents-in-Suit, produce companies are able to

provide packaged fresh produce with an extended life, reduce food waste, and provide high-quality

produce at reasonable costs.

       13.     The '837 Patent was filed on June 8, 2001, and was duly issued by the U.S. Patent

and Trademark Office ("USPTO") on August 1, 2006. The '837 Patent issued from U.S. Patent

Application No. 09/877,757 ("the '757 Application"), a divisional application of U.S. Patent

Application No. 09/528,290 ("the '290 Application"), and claims priority to Provisional

Application No. 60/132,388.

       14.     The '340 Patent was filed on March 17, 2000, and was duly issued by the USPTO

on August 27, 2002. The '340 Patent issued from the '290 Application, and claims priority to

Provisional Application No. 60/132,388.

       15.     The '874 Patent was filed on June 26, 2002, and was duly issued by the USPTO on

May 4, 2004. The '874 Patent issued from U.S. Patent Application No. 10/183,326, a divisional

application of the '757 Application.

       16.     Windham was active in licensing and enforcing Dr. Marston's patents, including

through litigation. The '837 Patent and the '874 Patent were the subject of a litigation in the U.S.

District Court for the Central District of California, which settled on favorable terms. The '837

Patent was also the subject of two separate proceedings in the U.S. International Trade

Commission, which also settled on terms favorable to Windham.




                                                   4
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 5 of 14




       17.     Recognizing the value of Dr. Marston's groundbreaking technology, several

produce companies and produce packaging companies have taken licenses to the Patents-in-Suit.

These license agreements reflect the importance of Dr. Marston's contributions to the produce

packaging industry as well as the strength of her intellectual property.

       18.     In 2020, Windham assigned the entire right, title, and interest, including the right

to seek damages for past, present, and future infringement, in and to the Patents-in-Suit to MAE

in order to continue enforcement.

       B.      Defendants' Infringing Activity

       19.     Amcor identifies itself as "a global leader in developing and producing responsible

packaging for food, beverage, pharmaceutical, medical, home- and personal-care, and other

products." Amcor | About, available at https://www.amcor.com/about (last visited March 8, 2020).

Bemis, a wholly owned subsidiary of Amcor, identifies itself similarly. See Bemis Packaging

Solutions, http://www.bemis.com/ (retrieved March 30, 2020).

       20.     On information and belief, Defendants have acted in concert with regard to the

conduct complained of herein, and/or Bemis has acted under the direction and control of Amcor

with regard to the conduct complained of herein. Accordingly, Defendants are jointly and

severally liable for the conduct complained of herein.

               1.      Infringement of the '837 Patent

       21.     Defendants have infringed the '837 Patent at least by making, using, selling and/or

offering for sale packaging supplied to Glory Foods, Inc. for its 16 oz. Kale Greens Package

("Glory Foods Kale Package") prior to the expiration of the '837 Patent, as well as similar products,

as shown in the claim chart below. This is just one non-limiting example based on publicly

available information. MAE reserves the right to modify this description, including, for example,




                                                 5
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 6 of 14




on the basis of information about the Accused Products (defined below) that it obtains during

discovery.

    U.S. Patent No.                   Infringement by Glory Foods Kale Package
       7,083,837
  1. An improved        The Glory Foods Kale Package is a packaging of kale greens, a known
  packaging for         respiring produce.
  establishing
  optimum
  atmospheric
  conditions for
  respiring produce,
  comprising:

  a non-porous          Upon information and belief, the Glory Foods Kale Package contains at
  polymeric             least one of the following non-porous polymeric materials:
  material;
                              Polypropylene monolayer or coextruded polypropylene
                              Polyethylene monowebs and coextrusions
                              Polypropylene adhesive-laminated to Polyethylene
                              Polyester adhesive-laminated to Polyethylene
                              Polyester adhesive-laminated to Polypropylene
                              Polypropylene adhesive laminated to Polypropylene

  a set of              The polymeric material of the Glory Foods Kale Package contains two
  microperforations     sets of 7 microperforations, for a total of 14 microperforations, the
  on said polymeric     microperforations being in the form of drill holes with an average
  material, wherein     diameter of 151 microns.
  said set of
  microperforations     The number and size of the microperforations are effective to control and
  are drill holes and   maintain optimum atmospheric conditions within specified O2 and CO2
  based on a number     concentrations for the kale greens
  and a size of said
  microperforations,
  control and
  maintain said
  optimum
  atmospheric
  conditions within
  specified O2 and
  CO2 concentrations
  for said respiring
  produce,




                                               6
      Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 7 of 14




said optimum          Atmospheric conditions inside the bag were measured as containing
atmospheric           less than about 20.9% O2 and greater than about 0.03% CO2 (e.g.,
conditions            11.3% O2 and 7.9% CO2).
containing less
than about 20.9%
O2 and greater than
about 0.03% CO2,




wherein said          A total O2 Flux was determined to be between 150 cc/day-atm to


                                            7
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 8 of 14




  polymeric material     5,000,000 cc/day-atm.
  provides a total O2
  Flux ranging from
  150 cc/day-atm to
  5,000,000 cc/day-
  atm

  and wherein each       The microperforations were measured having an average diameter of 151
  of said                microns, which falls within the claimed range of 110 and 400 microns.
  microperforations
  has an average
  diameter between
  110 and 400
  microns

  and said set of        The set of microperforations is located in a registered target area on said
  microperforations      polymeric material that is a finite region on said polymeric material.
  are placed in a
  registered target
  area on said
  polymeric material,
  said registered
  target area being a
  finite region on
  said polymeric
  material.




              2.        Infringement of the '340 Patent

       22.    Defendants have infringed the '340 Patent at least by making, using, selling and/or

offering for sale the Glory Foods Kale Package prior to the expiration of the '340 Patent. The

Glory Foods Kale Package was made using an infringing system, as shown in the claim chart

below. This is just one non-limiting example based on publicly available information. MAE


                                                 8
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 9 of 14




reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products (defined below) that it obtains during discovery.

    U.S. Patent No.                    Infringement by Glory Foods Kale Package
        6,441,340
  1. A                   The Glory Foods Kale Package was made using a microperforation
  microperforation       system for making microperforations in a registered target area of
  system for             packaging material.
  making
  microperforations
  in a registered
  target area of
  packaging
  material,
  comprising:




  a polymeric            Upon information and belief, the Glory Foods Kale Package was made
  web;                   using at least one of the following non-porous polymeric web materials:

                               Polypropylene monolayer or coextruded polypropylene
                               Polyethylene monowebs and coextrusions
                               Polypropylene adhesive-laminated to Polyethylene
                               Polyester adhesive-laminated to Polyethylene
                               Polyester adhesive-laminated to Polypropylene
                               Polypropylene adhesive laminated to Polypropylene

  a laser mounted        The microperforations in the Glory Foods Kale Package were drilled
  over said web;         using a laser mounted over the polymeric web. Amcor has used lasers
                         to drill microperforations in its MAP packaging material at least since
  a sensor to identify   2005. Aaron L. Brody, "What's Fresh About Fresh-Cut," Food
  said target area on    Technology Magazine, Vol. 59, No. 1 (Jan. 2005) ("One long-time
  said packaging         leader in this area is Amcor Flexibles, whose P-Plus film started with
  material;              Pulse Spark technology and has moved on to laser technology.")
                         (available at https://www.ift.org/news-and-publications/food-


                                                9
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 10 of 14




  a laser controller to    technology-magazine/issues/2005/january/columns/packaging
  drill said               (retrieved March 30, 2020). Further, the measured microperforations in
  microperforations        the Glory Foods Kale Package had a level of precision suggesting that
  in said target area;     they were drilled with a laser. The Glory Foods Kale Package also
  and                      contains an eye-mark, which triggers a sensor to generate a signal to the
                           laser controller to fire at a preselected location on the film.

  a processor              On information and belief, the microperforations in the Glory Foods
  coupled to said          Kale Package were made using a system that includes a processor
  laser controller and     coupled to the laser controller and sensor. As discussed above with
  said sensor, said        respect to the '837 Patent, the Glory Foods Kale Package was made to
  processor                create a fresh produce package atmosphere within specified O2 and
  performing               CO2 concentrations, and an optimal number and size of said
  calculations,            microperforations of said target area were determined based on the
  wherein said             fresh produce package atmosphere.
  calculations control
  a fresh produce          On information and belief, the processor performed calculations to
  package                  control the fresh produce package atmosphere, and such calculations
  atmosphere within        determined the optimal number and size of said microperforations of
  specified O2 and         said target area.
  CO2 concentrations
  and wherein said
  calculations
  determine an
  optimal number
  and size of said
  microperforations
  of said target area.


               3.         Infringement of the '874 Patent

       23.     Defendants have infringed the '874 Patent at least by making, using, selling and/or

offering for sale the Glory Foods Kale Package prior to the expiration of the '874 Patent. The

Glory Foods Kale Package was made using an infringing process, as shown in the claim chart

below. This is just one non-limiting example based on publicly available information. MAE

reserves the right to modify this description, including, for example, on the basis of information

about the Accused Products (defined below) that it obtains during discovery.




                                                  10
     Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 11 of 14




  U.S. Patent No.                  Infringement by Glory Foods Kale Package
     6,370,874
1. A produce        The Glory Foods Kale Package is a produce packaging material made
packaging           using a produce packaging material process.
material process,
comprising the
steps of:




selecting an        Upon information and belief, the Glory Foods Kale Package was made
appropriate         using at least one of the following non-porous polymeric web materials:
polymeric base
material for              Polypropylene monolayer or coextruded polypropylene
specified                 Polyethylene monowebs and coextrusions
CO2/O2                    Polypropylene adhesive-laminated to Polyethylene
transmission              Polyester adhesive-laminated to Polyethylene
rates;                    Polyester adhesive-laminated to Polypropylene
                          Polypropylene adhesive laminated to Polypropylene

                    As discussed above with respect to the '837 Patent, the Glory Foods Kale
                    Package was made to have specified CO2/O2 transmission rates.

calculating an      As discussed above with respect to the '340 Patent, the Glory Foods
optimal number      Kale Package contains a calculated optimal number and size of
and size of         microperforations.
microperforations
for said base
material;
locating a target   As discussed above with respect to the '340 Patent, the Glory Foods
area on said base   Kale Package was made by locating a target area on the base material,
material;           positioning a laser over the target area, and drilling microperforations
                    in the target area with a laser.


                                           11
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 12 of 14




  positioning a laser
  over said target
  area; and

  drilling said
  microperforations
  in said target area
  with said laser.


       24.     Prior to the expiration of the Patents-in-Suit, Defendants made, used, sold, and

offered for sale the Glory Foods Kale Package and similar products ("Accused Products"),

including Accused Products made by infringing processes using infringing systems, throughout

the United States, including within this District.

                                  FIRST CLAIM FOR RELIEF
                                (Infringement of the '837 Patent)

       25.     MAE incorporates herein by reference each and every allegation in the preceding

paragraphs as though fully set forth herein.

       26.     Defendants infringed the '837 Patent in violation of 35 U.S.C. § 271(a), either

literally or under the doctrine of equivalents, by at least making, using, selling, and/or offering for

sale the Accused Products prior to the expiration of the '837 Patent.

       27.     Defendants' infringement of the '837 Patent has caused damage to MAE in an

amount to be ascertained at trial.

                                SECOND CLAIM FOR RELIEF
                                (Infringement of the '340 Patent)

       28.     MAE incorporates herein by reference each and every allegation in the preceding

paragraphs as though fully set forth herein.




                                                  12
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 13 of 14




       29.     Defendants infringed the '340 Patent in violation of 35 U.S.C. § 271(a), either

literally or under the doctrine of equivalents, by at least making the Accused Products prior to the

expiration of the '340 Patent.

       30.     Defendants' infringement of the '340 Patent has caused damage to MAE in an

amount to be ascertained at trial.

                                  THIRD CLAIM FOR RELIEF
                                 (Infringement of the '874 Patent)

       31.     MAE incorporates herein by reference each and every allegation in the preceding

paragraphs as though fully set forth herein.

       32.     Defendants infringed the '874 Patent in violation of 35 U.S.C. § 271(a), either

literally or under the doctrine of equivalents, at least by making the Accused Products prior to the

expiration of the '874 Patent.

       33.     Defendants' infringement of the '874 Patent has caused damage to MAE in an

amount to be ascertained at trial.

                                      PRAYER FOR RELIEF

       WHEREFORE, MAE respectfully requests that the Court enter judgment as follows:

       A.      Declaring that Defendants have infringed the Patents-in-Suit;

       B.      Awarding damages in an amount to be proven at trial, but in no event less than a

reasonable royalty, for Defendants' infringement, including pre-judgment and post-judgment

interest at the maximum rate permitted by law;

       C.      Ordering an award of reasonable attorneys' fees against Defendants to MAE as

provided by 35 U.S.C. § 285 or other relevant law or provision;

       D.      Awarding expenses, costs, and disbursements in this action against Defendants,

including prejudgment interest; and



                                                 13
        Case: 3:20-cv-00323-jdp Document #: 1 Filed: 04/03/20 Page 14 of 14




        E.      Awarding such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, MAE hereby demands a trial

by jury in this action of all claims so triable.

Dated: April 3, 2020                               Respectfully submitted,

                                                   By: /s/ Barry J. Blonien
                                                   Barry J. Blonien
                                                   Boardman & Clark LLP
                                                   1 S. Pinckney Street, Suite 410
                                                   PO Box 927
                                                   Madison, WI 53701-0927
                                                   Telephone: 608-257-9521
                                                   bblonien@boardmanclark.com

                                                   Robert R. Brunelli
                                                           rbrunelli@sheridanross.com
                                                   Scott R. Bialecki
                                                           rbrunelli@sheridanross.com
                                                   Matthew C. Holohan (To be admitted pro hac vice)
                                                           mholohan@sheridanross.com
                                                   SHERIDAN ROSS P.C.
                                                   1560 Broadway, Suite 1200
                                                   Denver, CO 80202
                                                   Telephone:     303-863-9700
                                                   Facsimile:     303-863-0223
                                                   E-mail:        litigation@sheridanross.com

                                                   BRADFORD, LTD
                                                   Aaron P. Bradford (to be admitted pro hac vice)
                                                   2701 Lawrence Street, Suite 104
                                                   Denver, CO 80205
                                                   (303) 325-5467
                                                   Aaron@apb-law.com

                                                   Attorneys for Plaintiff
                                                   Modified Atmosphere Enterprises LLC




                                                    14
